Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-10 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 9 recites the limitation "the developing cartridge".  There is insufficient antecedent basis for this limitation in the claim.

Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillliland et al. (hereinafter Gillliland, US 4,961,088).
For claims 1, 6: Gillliland discloses a drum cartridge 12 for use with a toner/ developer cartridge 14 accommodating toner (fig. 1, col. 4, lines 24-33, 63), the drum cartridge comprising:
a photosensitive drum 20, fig. 1;
a drum memory 90 (EEPROM) storing life count value representing a cumulative number of sheets printed using the photosensitive drum, (col. 6, lines 35-39), 
the drum memory 90 configured to store history information (COUNT ZERO) relating to an abnormal state (END OF LIFE) of the drum cartridge 12, (col. 7, lines 11-17),
wherein a request of drum cartridge replacement is to be displayed and use of the drum cartridge is not permitted in response to determining that the history information relating to the abnormal state (end of life) of the drum cartridge is stored in the drum memory, (col. 7, lines 15-21).

For claims 2, 7: Gillliland discloses that the request of drum cartridge replacement is to be displayed and the use of the drum cartridge is not permitted in response to determining that the history information relating to the abnormal state of the drum cartridge is stored in the drum memory after the life count value is equal to a threshold value (equal to zero, col. 7, lines 56-58).

For claims 3, 8: Gillliland discloses that the request of drum cartridge replacement is to be displayed and the use of the drum cartridge is not permitted in response to determining that the history information relating to the abnormal state of the drum cartridge is stored in the drum memory after the life count value is equal to life of the drum cartridge (life of the drum cartridge is counted down/ up and at the end of life count is equal to zero, see at least col. 7, lines 56-58).

For claims 4, 9: Gillliland discloses that the developing cartridge 14 includes a developing/ magnetic brush roller 50, (col. 4, lines 65-66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5, 10 is/ are rejected under U.S.C. 103 as being unpatentable over Gillliland in view of Hamaya (US 2009/ 0060535).  
For claims 5, 10: Gillliland discloses a charger (charge corotron 28, fig. 1) configured to charge an outer periphery of the photosensitive drum, (col. 4, lines 26-28).
Gillliland is silent so as to the history information relates to the abnormal state of the charger.
Hamaya discloses that a history information (discharge detection flag) relates to an abnormal state of the charger, (fig. 6, S3 and S4).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Gillliland, so as to have the history information which relates to the abnormal state of the charger, as taught by Hamaya, in order to optimize print quality, thus, avoiding bad printing performance as well as wasting of toner, [0072].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852